NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0908n.06
                          Filed: November 17, 2005

                                          No. 04-4052

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


GEORGE QUMSEYA,                                 )
                                                )
       Petitioner,                              )   ON PETITION FOR REVIEW OF AN
                                                )   ORDER OF THE BOARD OF
v.                                              )   IMMIGRATION APPEALS
                                                )
ALBERTO GONZALES, Attorney General,             )
                                                )
       Respondent.                              )
                                                )


       Before: RYAN, GILMAN, and COOK, Circuit Judges.


       PER CURIAM. Petitioner, George Qumseya, seeks review of a decision of the Board of

Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of his application for

asylum and withholding of removal. Because substantial evidence supports the IJ's decision, we

deny Qumseya’s petition for review.


                                               I.


       Qumseya, a Palestinian Christian, came to the United States because the armed conflict

between Israelis and Palestinians made living conditions in Palestine unbearable. Once in the

United States, Qumseya applied for asylum with the former Immigration and Naturalization Service

(“INS”).    The INS determined Qumseya was ineligible for asylum and initiated removal
No. 04-4052
Qumseya v. Gonzales


proceedings. Before an IJ, Qumseya conceded his removability, but sought asylum, withholding of

removal, and protection under the Convention Against Torture


       Qumseya testified that his hometown was under Israeli occupation and that his family home

had been shelled—its windows blown out and its foundation split apart. Qumseya also testified he

was not permitted to travel to Jerusalem to pray because of Israeli-erected barricades. The IJ found

Qumseya to be credible, yet nonetheless ineligible for relief because he did not meet the definition

of a refugee. Qumseya timely appealed to the BIA, which affirmed without opinion. This petition

for review followed.


       Qumseya argues on appeal that the IJ’s decision to deny relief for failure to “individualize”

his claims represents “clear legal error.” Qumseya points to federal regulations and “binding”

precedent to support his claim. Applying the oft-cited appellate review standards, we uphold the

decision of the IJ and BIA.


                                                II.


                                            A. Asylum


        The IJ determined that Qumseya failed to establish eligibility for asylum because he “failed

to individualize his claims to show that he was persecuted on account of his membership or on

account of his being in one of the five protected categories”— the IJ concluded that “[Qumseya] has

failed to show anything in this case other than that there are horrible country conditions.” Because

                                               -2-
No. 04-4052
Qumseya v. Gonzales


“‘conditions of political upheaval . . . are generally insufficient to establish eligibility for asylum,’”

Ali v. Ashcroft, 366 F.3d 407, 410 (6th Cir. 2004) (quoting Meghani v. INS, 236 F.3d 843, 847 (7th

Cir. 2001)), and because Qumseya’s evidence does not compel a conclusion to the contrary, we

cannot agree with Qumseya that this determination warrants reversal.


        Qumseya’s brief contends he was individually persecuted because he was prevented from

practicing his religion. Specifically, Qumseya testified that Israeli troops prevented Christians from

traveling to Jerusalem to pray on Christmas and Easter. The IJ concluded, however, that the travel

restrictions were not imposed to prevent the practice of religion, but rather for security purposes.

Furthermore, the IJ determined the restrictions were equally enforced against all Palestinians, not

just Christians, and found that Qumseya could practice his religion at local churches without any

interference. The IJ based its conclusions in part upon a United States Department of State Country

Report, a source of information we consider reliable. See Mullai v. Ashcroft, 385 F.3d 635, 639 (6th

Cir. 2004) (“[W]e have relied on State Department reports when reviewing an IJ’s decision. Thus,

the IJ’s reliance on these reports is supportable.”) (internal citations omitted). Accordingly, we find

substantial evidence supports the IJ’s determination that Qumseya failed to demonstrate he was

individually persecuted on the basis of his religion.


        Qumseya calls our attention to two cases in which individualized persecution was not an

absolute requirement for relief. We find both cases distinguishable from his. In Ouda v. INS, 324
F.3d 445 (6th Cir. 2003), an alien demonstrated a well-founded fear of persecution by establishing



                                                  -3-
No. 04-4052
Qumseya v. Gonzales


that her family, still living in Kuwait, was subjected to beatings and torture by the Kuwaiti

government because they were Palestinian. Qumseya, on the other hand, testified that his sister was

still living in Palestine and that his parents, who were visiting the United States, intended to

voluntarily return there after his court proceedings. He did not testify that his family suffered any

harm. This weakens Qumseya’s claim of persecution. See Hakeem v. INS, 273 F.3d 812, 816 (9th

Cir. 2001) (“An applicant’s claim of persecution . . . is weakened, even undercut, when

similarly-situated family members continue to live in the country without incident . . . .”).


       Qumseya also points us to Singh v. INS, 94 F.3d 1353 (9th Cir. 1996). The court in Singh

held that an individualized showing of persecution was not necessary where the alien established

“a pattern or practice . . . of persecution of groups of persons similarly situated to the applicant.”

Singh, 94 F.3d at 1359 (quotations omitted); see also 8 C.F.R. § 1208.13(b)(2)(iii)(A). As we

discussed above, however, Qumseya’s testimony did not demonstrate persecution against a group,

but rather demonstrated the harsh consequences civilians suffer as a result of an armed conflict.


                                    B. Withholding of Removal


       The government contends Qumseya abandoned his claim for withholding of removal by

failing to challenge the denial of that claim on appeal. Yet this court holds that where an alien

“argued before the BIA that the IJ had erred in finding that the incidents described . . . did not

constitute persecution . . . [the] argument is pertinent to both the claim for asylum and the claim for

withholding of removal.” Gilaj v. Gonzales, 408 F.3d 275, 289 (6th Cir. 2005). Nevertheless,

                                                 -4-
No. 04-4052
Qumseya v. Gonzales


Qumseya is not entitled to relief absent a showing of a “clear probability that he [would] be subject

to persecution if forced to return to the country of removal.” Pilica v. Ashcroft, 388 F.3d 941, 951

(6th Cir. 2004); see also 8 C.F.R. § 208.16(b). Given our decision regarding his failure to hurdle

the lesser standard required for asylum relief, it follows that Qumseya falls short of meeting the

more stringent withholding standard. Koliada v.INS, 259 F.3d 482, 489 (6th Cir 2001).


                                                III.


       We deny the petition for review.




                                                -5-